 

 
 
EXHIBIT 10.36
 
 
April 9, 2009
 
 
Ryan Neil
1316 Brown Street, Apt. #3S
Des Plaines, IL 60016
 
RE: Offer of Employment
 
Dear Ryan,
 
I am delighted to confirm the terms and conditions of your offer of employment
with Nautilus, Inc. for the position of Vice-President/General Manager of the
Retail Channel. Your job duties may, of course, evolve and change with time, as
the Company's needs change.
 
The following summarizes the benefits and terms relating to this offer:
1.    
Your employment is expected to start on May 4th, 2009.

2.    
Your initial compensation will consist of a salary of $225,000, currently
payable bi-weekly or in accordance with the company's payroll schedule.

3.    
Eligible for a 100% quarterly bonus based on the same terms as those in the
Nautilus Incentive Plan. Your eligibility to participate in the plan will begin
in Q3, 2009.

4.    
A lump sum bonus of $56,000, gross to be paid with your first paycheck. This
bonus will vest in full after one year of employment. If you should resign or be
terminated for cause within your first year of employment, you will be required
to repay the full balance.

5.    
Option to purchase 10,000 shares of Nautilus stock in accordance with the stock
option plan currently in effect.

6.    
One year severance during the first year of employment if your employment ends
for other than cause. Six months after the first year of employment, if your
employment ends for other than cause.

7.    
Airfare for final move to Vancouver, WA.

  
Provided you satisfy eligibility criteria, you may participate in Nautilus,
Inc.'s generally applicable benefit programs. Details about current benefit
programs, including policies concerning medical insurance coverage, are
contained in the Company's employee handbook and the Summary Plan Descriptions
for those benefit plans. A condition of your employment is complying with the
guidelines set forth in the handbook as they are amended from time to time and
with the terms of your employment application. Of course, all Company policies,
including policies regarding medical coverage and other employee benefits, may
be amended by the Company from time to time or discontinued, in the Company's
sole discretion.
 
Nautilus, Inc. generally obtains background information on all prospective
employees, including in many instances reference checks, drug screening and a
criminal background check. As such, this offer of employment is contingent upon
the Company completing these background checks without the disclosure of adverse
information.
 
This offer is also contingent upon your signing the following forms:
Business Protection Agreement: This document refers to the non-disclosure of
confidential information, ownership of inventions and contains certain
non-compete protections. The Company requires all employees to sign this
document prior to employment. This letter and the Business Protection Agreement
constitute the entire agreement between you and the Company regarding your terms
and conditions of employment and supersede and replace any prior agreement
either written or oral.
 
Employment Eligibility Verification Form (Form I-9): We are required by the
Immigration Reform and

 

--------------------------------------------------------------------------------

 

Control Act of 1986 to have this form completed and on file for all Company
employees.
 
While it is our belief that our relationship will be a positive one, it is
appropriate to advise you that the Company is an “at-will” employer and does not
offer employment on a fixed-term basis and either you or the Company can
terminate it at any time and for any reason. The representations in this letter
and from our meetings with you should not be construed in any manner as a
proposed contract for any fixed term. No one has the power to modify these basic
terms of your employment other than the Chief Executive Officer of the Company
and any such modification must be in writing in order to be effective.
 
Further, you will be expected to comply with all rules, policies and procedures
of the Company as they may be modified from time to time.
 
Should you have any questions concerning any part of this offer letter, please
call me. To confirm your acceptance of this offer, please sign the original of
this letter where indicated and return to me. This offer of employment shall be
deemed to have been withdrawn if not accepted by 4/14/09.
 
Ryan, let me close by affirming our belief that the skills and enthusiasm you
bring to the Company will be instrumental to our future success and we look
forward to welcoming you to Nautilus.
 
Sincerely,
 
 
Tim Joyce
Senior Vice President / General Manager, Nautilus
                                                
 
 
Sign below to accept Nautilus, Inc.'s offer of employment under the terms
outlined in this letter.
 
 
 
/s/ Ryan Neal                                    4/9/2009                
Signature                                    Date
 
 

 